DISSENT
Feder, Richard Y., Judge
I agree with the majority on its determination that there was sufficient pleadings for the entry of a Final Judgment against the Bank despite the Appellee’s citation of Hauser v. Di Chatelier’s Plant Food Co., Inc., 350 So.2d 548 (Fla. 2d DCA 1977).
I disagree, however, that the Bank failed to establish excusable neglect or other acceptable excuse for the failure to timely respond to The writ of Garnishment.
Justice should, wherever possible, be based on a decision of merits or lack thereof of any cause. The law has long recognized the power-nay, the duty-of tribunals to set aside paper issues in order to reach the real, to dissolve the necessity of precise legal formulae in order to see through to the truth, to avoid the Common Law pitfalls of legal mumbo jumbo in order to speak in understandable English (or to be prefectly precise, a reasonable facsimile thereof). See Clark v. Roberto’s, Inc., 320 So.2d 870 (Fla. 4th DCA 1975) and Reichenbach v. Southeast Bank, N.A., 10 F.L.W. 300 (Fla. 3rd DCa 1985).
The majority failed to see any proof of “mistake, inadvertence or excusable neglect” in the Affidavits filed by the Bank. True, those “magic words” are nowhere to be found in the affidavits; but they are there in fact without the precise legal incantation.
The Motion for Relief from Default Judgment states:
“3. Furthermore the Garnishee’s Affidavit will establish, mistake, inadvertence, surprise or excusable neglect in that said writ was either lost, misplaced or destroyed by the previous officer who failed to notify the Bank’s attorney. “ (emphasis supplied)
*115The Affidavits simply supply the flesh to the above bare bones by indicating the Bank has no record of receiving it, docketing it, or forwarding it to the appropriate branch, as is the normal business procedure followed by the Bank. The conclusion to be reached from the contents of the Affidavit is inescapable that either there was a mistake in serving it or receiving it, or there was excusable neglect by one or more Bank personnel failing to follow normal Bank procedures or inadvertence in losing or misplacing it or any combination of the above conclusions.
The decision of the trial judge comes to this Court clothed with the mantle of correctness. To strip the mantle from the shoulders of the Court requires a showing by the Appellant of a gross abuse of discretion. Since any and all of the “inescapable conclusions” listed above would justify the trial judge setting aside the Default, I would affirm.